Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Melissa Ruth Hubbard, )
a/k/a Melissa Ruth Walters, ) Date: January 12, 2010
)
Petitioner, )
)
- ve ) Docket No. C-09-675
) Decision No. CR2055
The Inspector General. )
)
DECISION

This matter is before me in review of the determination by the Inspector General (L.G.) to
exclude Petitioner pro se Melissa Ruth Hubbard, also known as Melissa Ruth Walters,
from participation in Medicare, Medicaid, and all other federal health care programs.

The I.G. relies on the mandatory authority to do so conveyed to him by section
1128(a)(4) of the Social Security Act (Act), 42 U.S.C. § 1320a-7(b)(4). The predicate for
the I.G.’s action is Petitioner’s conviction of conspiracy to distribute and possess with
intent to distribute more than 50 grams of methamphetamine. The I.G. has filed a Motion
for Summary Disposition.

The undisputed material facts in this case support the I.G.’s imposition of the exclusion.
The I.G. has set the period of exclusion at five years, the minimum period of exclusion
required by law. For those reasons, I grant the I.G.’s Motion for Summary Disposition.

IL Background

Petitioner pro se Melissa Ruth Hubbard was licensed as a Registered Nurse in the State
of Kansas in June 2005. See I.G. Ex. 4. On June 30, 2009, the I.G. notified Petitioner
that he had determined to exclude her from participation in Medicare, Medicaid, and all
other federally funded health care programs because she had been convicted of a criminal
offense described at section 1128(a)(4) of the Act.
On August 17, 2009, Petitioner perfected her appeal of the I.G.’s action by her pro se
letter. On September 21, 2009, I held a prehearing conference as required by 42 C.F.R. §
1005.6(a). My September 22, 2009 Order summarizes the discussions held in the
conference and contemplated that this case could be resolved by summary disposition on
the parties’ briefs and documentary exhibits. The cycle of briefing and this record closed
for purposes of 42 C.F.R. § 1005.20(c) on December 22, 2009.

The I.G. proffered seven proposed exhibits, I.G. Exs. 1-7. Petitioner proffered four
proposed exhibits, P. Exs. 1-4. In the absence of objection from either party, all proffered
exhibits have been admitted to the record on which I decide this case.

IL. Controlling Statutes and Regulations

Section 1128(a)(4) of the Act, 42 U.S.C. § 1320a-7(a)(4), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “[a]ny individual or entity that has been convicted for an offense which
occurred . . . [after August 21, 1996] . . . under Federal or State law, of a criminal offense
consisting of a felony relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.” The terms of section 1128(a)(4) are restated
somewhat more broadly in regulatory language at 42 C.F.R. § 1001.101(d).

The Act defines “convicted” as including those circumstances: “(1) when a judgment of
conviction has been entered against the individual . . . by a Federal . . . court;” or “(2)
when there has been a finding of guilt against the individual . . . by a Federal . . . court;”
or “(3) when a plea of guilty or nolo contendere by the individual . . . has been accepted
by a Federal... court... .”; Act § 1128(i)(1)-(3), 42 U.S.C. §§ 1320a-7(i)(1)-(3). These
definitions are repeated at 42 C.F.R. § 1001.2.

An exclusion based on section 1128(a)(4) is mandatory and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B), 42 U.S.C. § 1320a-7(c)(3)(B).

Ill. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues before me are limited to those noted at 42 C.F.R. § 1001.2007(a)(1). In the
specific context of this record, they are:

1. Whether the LG. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant
to section 1128(a)(4) of the Act; and

2. Whether the proposed period of exclusion is unreasonable.
The I.G.’s position on both issues is correct. Section 1128(a)(4) of the Act supports
Petitioner’s exclusion from all federal health care programs. Petitioner’s five-year
exclusion is the minimum period established by section 1128(c)(3)(E) of the Act, 42
U.S.C. § 1320a7(c)(3)(E), and is therefore reasonable as a matter of law.

B. Findings of Fact and Conclusions of Law

1. Petitioner’s exclusion is mandated by section 1128(a)(4) of the Act
because Petitioner was convicted of a criminal offense related to the
unlawful distribution of a controlled substance.

The essential elements necessary to support an exclusion based on section 1128(a)(4) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; (2) the criminal offense must have been a felony; (3) the felony conviction must
have been for conduct relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance; and (4) the felonious conduct must have occurred
after August 21, 1996. Thomas Edward Musial, DAB No. 1991 (2005); Russell A.
Johnson, DAB CR1378 (2005); Gerald A. Levitt, D.D.S., DAB CR1272 (2005); Robert
C. Richards, DAB CR1235 (2004).

In this case, those elements are established, and Petitioner’s exclusion is mandated, by the
acts underlying her conviction of a criminal offense that occurred in 2006 and was
related to the unlawful distribution of a controlled substance, in the United States District
Court for the District of Kansas. I.G. Ex. 1.

The evidence establishes that on August 25, 2008, based on her negotiated guilty plea,
Petitioner was convicted of “conspiracy to distribute and possess with intent to distribute
more than 50 grams of methamphetamine,” in violation of 21 U.S.C. § 846, the Federal
statute specifically forbidding drug-related conspiracy. 1.G. Ex. 2, at 1; see also 1.G. Ex.
7. Petitioner’s plea was in response to the first count of an Indictment charging that
between June 1, 2006 and June 20, 2007, thirteen defendants, including Petitioner,
nowingly and unlawfully combined, conspired, and agreed with each other and with
others to commit the substantive offense of distribution and possession with intent to
distribute more than 50 grams of methamphetamine, a controlled substance, in violation
of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii). LG. Ex. 5, at 2. That substantive offense
was a felony, and because it was, Petitioner’s part in the conspiracy to commit the
substantive offense was a felony as well. 21 U.S.C. § 846.

The guilty plea was based on the following facts. On or about December 13, 2006, a
cooperating witness, working with law enforcement officers, arranged to buy
methamphetamine from J. Garrod, one of the thirteen conspirators charged in the
Indictment. I.G. Ex. 6, at 2; LG. Ex. 5, at 1. Garrod accompanied the cooperating
witness to the home of Petitioner and her husband B. D. Hubbard, Jr., where the
cooperating witness paid Garrod $1200. Garrod collected the methamphetamine from the
Hubbards’ kitchen table. Petitioner, her husband, and the couple’s small child were
present during the transaction. I.G. Ex. 6, at 2. Petitioner and her husband received
compensation in the form of drugs and cash for the use of their house as a “stash” and
distribution center for the methamphetamine. I.G. Ex. 6, at 4.

Petitioner admits that she pleaded guilty to “conspiracy to distribute and possess with
intent to distribute more than 50 grams of methamphetamine.” She explains that she is
not now licensed as a nurse in any state, but that she is currently in a consent agreement
with the Kansas State Board of Nursing and has complied with that agreement. Petitioner
has also taken steps to recover, including completion of a “twelve-step” program and
moving to Wyoming to remove herself from the surroundings and behavior that led to her
criminal behavior and conviction. She has been sober for over thirty months, and states:
“A period of exclusion is well understandable. A length of five years to me is not. I have
no other criminal or negligent history.” P. Br. at 1-2; P. Exs. 1, 2.

However, as Petitioner acknowledges and as the evidence shows, she was convicted of a
criminal offense for which exclusion is required. Pursuant to 42 C.F. R. § 1001.2007(d),
the facts underlying a conviction are not reviewable in this forum. Consequently,
although Petitioner’s involvement may not have been as extensive as some of the other
conspirators’, because she was convicted of the crime, the Act mandates exclusion and
the I.G. has a basis exclude her.

2. A five-year exclusion is reasonable.

Section 1128(c)(3)(B) of the Act mandates that an exclusion under section 1128(a)(4) of
the Act be for a minimum period of five years. Accordingly, because this exclusion is for
the mandatory minimum period, it is reasonable as a matter of law, and I cannot reduce it.
See also 42 C.F.R. § 1001.2007(a)(2).

IV. Conclusion

For the foregoing reasons, the I.G.’s Motion for Summary Disposition should be, and it
is, GRANTED. Petitioner is excluded from participation in Medicare, Medicaid, and all
other federal health care programs for a period of five years.

/s/
Richard J. Smith
Administrative Law Judge

